Citation Nr: 1436616	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil with post-operative residuals as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing (Videoconference).  A hearing transcript has been associated with the claims file.  The record was held open for an additional 60 days to allow for the submission of additional evidence.  In addition, the Veteran limited the scope of consideration of the instant claim to exposure to ionizing radiation only.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a copy of the March 2013 hearing transcript as well as VA treatment records dated through October 2012; such records were considered in the November 2012 supplemental statement of the case.  The remaining documents in Virtual VA consist of various adjudicatory documents that were duplicative of those contained in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on this claim is warranted.

The Veteran claims that he was exposed to ionizing radiation while working as an X-ray technician during service and that this exposure resulted in his squamous cell carcinoma of the left tonsil.  Specifically, during his February 2013 hearing, the Veteran testified that he performed X-rays on a daily basis and that he had transported "radiation films" from the X-ray machines.  Service treatment and personnel records confirm that the Veteran worked as an X-ray technician from March 1980 to December 1981.  On his DD-Form 1141, the Veteran was noted to have accumulated a permissible lifetime dose of "20 REM" while serving at the Medical Research and Material Command located at the Portsmouth Naval Shipyard.  Accordingly, the evidence of record shows that the Veteran had service in a position which warrants VA consideration of exposure to ionizing radiation.

The Board notes that squamous cell carcinoma is listed under 38 C.F.R. § 3.311 (b)(2) (2013) as a radiogenic disease (i.e., any other cancer).  It is not, however, among the types of diseases listed at 38 C.F.R. § 3.309(d)(2) (2013) subject to presumptive service connection in radiation-exposed veterans.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R.       § 3.311(a)(1).  In addition, any exposure to ionizing radiation higher than zero triggers a referral to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 (1999). 

Specifically, if a veteran has one of the listed radiogenic diseases, the AOJ must obtain dose information and, if there is no claim based on participation in atmospheric nuclear testing, forward such information to the Under Secretary for Health for a radiation dose estimate.  See 38 C.F.R. §3.311(a).  If the dose estimate is more than zero, the AOJ must refer the claims file to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  See 38 C.F.R. § 3.311(c).  The Board finds that such development is warranted in this case.

The evidence of record shows that efforts have been made in the past to determine the extent, if any, of the Veteran's in-service exposure to radiation.  Specifically, the Naval Dosimetry Center at the Department of the Navy provided an October 2010 letter in response to the RO's inquiry.  This letter stated, in part, that there were no reports of occupational exposure to ionizing radiation pertaining to the Veteran and that this information reflects the data in the Naval Exposure Registry for the Veteran.  However, this letter also stated that the official exposure record (i.e., DD Form-1141) is maintained in the individual's medical record and that it would be "prudent" to compare that record with the report.  Accordingly, while this letter is relevant evidence, it does not satisfy VA's duty to assist with regard to the radiation exposure aspect of the Veteran's claim.

The Board notes that the Veteran submitted a February 2011 opinion from Dr. V. A., his treating private physician, in support of his claim.  This opinion noted that the Veteran had never used tobacco or alcohol products, which were the usual causative agents for squamous cell carcinoma of the tonsillar fossa, and that human papilloma virus (HPV) testing was not routinely done at the time of his surgery in 2008.  The physician opined that the Veteran's exposure to X-rays while in the service in 1982 "could conceivably cause a cancer" in 2008.  Opinions such as those provided by the private physician in February 2011, which are couched in speculative terms, cannot support a grant of benefits.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The Veteran therefore underwent a VA examination in November 2011.  The examiner opined that it was less likely than not that the Veteran's claimed conditions, namely squamous cell carcinoma of the left tonsil and its residuals, were incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that a search of the medical literature had revealed no articles showing a direct correlation with low dose ionizing radiation exposure and tonsilliar carcinoma, particularly with regards to X-ray technicians.  Further, the examiner noted that the primary causes of tonsillar carcinoma included smoking, excess alcohol consumption and the HPV and that many cases develop without a known cause.  Finally, the examiner noted that HPV remained as a possible cause of the Veteran's cancer.  This opinion was based on the factual presumption that the Veteran only had exposure to low dose ionizing radiation and was provided without the benefit of a dose estimate by the Under Secretary for Health or an advisory opinion from the Under Secretary of Benefits.  Therefore, following the receipt of such responses, an addendum opinion should be obtained.

Finally, the Board notes a November 2008 private treatment note, which was signed by Dr. V. A., indicates that he intended to call the pathology department at St. Marks Hospital to see if they could perform "HPV staining" for the Veteran.  It is not clear from the record whether such testing had been performed.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, such private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal, specifically any records from St. Marks Hospital. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

2.  Forward all records containing information pertinent to the Veteran's in-service radiation exposure, to specifically include his complete service treatment and personnel records as well as his DD-Form 1141, and any other records which may contain information pertaining to the Veteran's radiation dose in service, to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  If the dose estimate is above zero, the claims file should be referred to the Under Secretary for Benefits for an advisory opinion regarding whether the Veteran's squamous cell carcinoma of the left tonsil with post-operative residuals are related to his exposure to ionizing radiation while performing X-rays and transporting X-ray films consistent with the requirements of 38 C.F.R. § 3.311.
 
3.  After the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the November 2011 VA examiner for an addendum opinion.  If the examiner who drafted the November 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's squamous cell carcinoma of the left tonsil with post-operative residual is related to his service, to include any in-service exposure to ionizing radiation.  This opinion should consider the dose estimate provided by the Under Secretary for Health and the an advisory opinion provided by the Under Secretary of Benefits.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the July 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

